Citation Nr: 0946452	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant filed a timely notice of disagreement 
(NOD) as to 
May 22, 2002 and June 22, 2002 denials of her claim for 
accrued benefits in the form of unreimbursed medical 
expenses.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
Air Force from May 1943 to March 1946.  He died in March 
2002.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 3, 2005 letter issued by the 
Department of Veterans Affairs (VA) Pension Maintenance 
Center in St. Paul, Minnesota, which denied the appellant's 
claim of entitlement to for accrued benefits.  In essence, 
the VA Pension Center denied the appellant's claim because 
she purportedly did not file a timely NOD after her claim for 
accrued benefits was originally denied on May 22, 2002 and 
again on June 22, 2002.  

The appellant disagreed with the April 2005 decision and 
perfected an appeal as to the timeliness issue.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.34 (2009) 
[whether a NOD was timely filed is a separately appealable 
issue].  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. 
§ 20.900(c) (2009). 

FINDINGS OF FACT

1.  In May 22, 2002 and June 22, 2002 letters, the VA 
Regional Office in Phoenix, Arizona denied the appellant's 
claim of entitlement to accrued benefits in the form of 
unreimbursed medical expenses.  

2.  The appellant submitted statements received by the RO on 
June 6, 2002 and August 16, 2002 which specifically requested 
reconsideration of the accrued benefits claim that was denied 
by the May 2002 and June 2002 letters.  


CONCLUSION OF LAW

The appellant submitted a timely NOD as to the May and June 
2002 letters regarding the issue of entitlement to accrued 
benefits in the form of unreimbursed medical expenses.  38 
U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. §§ 20.201, 
20.302(a) (2009); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant ultimately seeks entitlement to accrued 
benefits in the form of unreimbursed medical expenses.  
However, as has been described in the Introduction, the issue 
now before the Board involves the timeliness of the filing of 
a NOD as to that underlying issue.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable herein.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The facts regarding this claim are not in substantial 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue on appeal.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome, and no amount of additional evidentiary development 
would change the result of this case; therefore no VCAA 
notice is necessary.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim"].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been provided ample opportunity to 
present evidence and argument in support of her claim.  She 
has declined the option for a personal hearing. 

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Appellate review of a RO decision is initiated by the filing 
of a timely notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2009).

A NOD must be in writing and filed by the appellant or a 
representative within one year from the date of mailing of 
notice of the result of initial review or determination.  See 
38 U.S.C.A. § 7105(b)(1),(2) (West 2002); 38 C.F.R.                  
§ 20.302(a) (2009).  If a NOD is not filed within the one 
year time period, the RO decision becomes final.  See 38 
U.S.C.A. § 7105(c) (West 2002).

A NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with the 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice of adjudicative 
determinations on several issues at the same time, the 
specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to one of the 
disabilities, the NOD must make that clear.  See 38 C.F.R.        
§ 20.201 (2009).

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  See 38 
U.S.C.A. § 7105 (West 2002); see also Roy v. Brown, 5 Vet. 
App. 554 (1993).

If there is a failure to comply with the above-cited law and 
regulations governing appellate procedure, it is incumbent on 
the Board to reject the application for review on appeal.  
See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also 
Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [Board has the 
jurisdiction - indeed, the obligation - to assess its 
jurisdiction].

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

Analysis

Procedural history

As was noted above, the Veteran died in March 2002.  The 
appellant duly filed a claim for accrued benefits in April 
2002.  [The Board observes that this was well within the one 
year time limit imposed for such claims by 38 U.S.C.A. 
§ 5121(c) (West 2022) and 38 C.F.R. § 3.100 (c) (2009).]  The 
RO denied the appellant's accrued benefits claim in letters 
dated May 22, 2002 and June 22, 2002.  The appellant was 
informed of the necessity of filing a NOD within one year if 
she wished to initiate an appeal.  Indeed, a VA Form 4107 
["Your Rights to Appeal Our Decision"] was attached to each 
letter of denial.

The appellant specifically responded to the May 22, 2002 
letter in a statement received by the RO on June 6, 2002.  In 
that statement, the appellant requested "reconsideration of 
[the] May 22, 2002 decision [regarding] accrued benefits."      
The appellant referenced specific evidence of record and 
requested that the benefit of the doubt be applied in the 
adjudication of her claim.  See the appellant's June 6, 2002 
Statement in Support of Claim.  

Similarly, the appellant also responded the June 22, 2002 
letter in a statement received by the RO on August 16, 2002.  
As before, the appellant "requested reconsideration of [the] 
VA letter dated 6-22-02 which confirmed denial of accrued 
benefits."  See the appellant's August 16, 2002 Statement in 
Support of Claim.   



Analysis

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The Board 
finds that the appellant's June 6, 2002 and August 16, 2002 
statements clearly constitute timely notices of disagreement.   
See 38 C.F.R. §§ 20.201, 20.302 (2009).  Although the 
appellant used the word "reconsideration", which has a 
somewhat different meaning in VA law than elsewhere, she is 
not held to any standard of legal exactitude.  It is obvious 
that her intent was to disagree with the denial of her claim 
for accrued benefits.  

In short, the agency of original jurisdiction was remiss in 
not identifying the appellant's timely filed NODs and further 
adjudicating her original accrued benefits claim by issuing a 
statement of the case (SOC).  

The Board is prohibited from proceeding to a decision on the 
merits of this case until an SOC is issued, followed by the 
timely submission of a substantive appeal (VA Form 9).   See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).
The Board intimates no conclusion, legal or factual, as to 
the underlying accrued benefits claim.



	(CONTINUED ON NEXT PAGE)





ORDER

The appellant filed a timely NOD as to the RO's May 22, 2002 
and June 22, 2002 denials of her accrued benefits claim.  The 
appeal is granted to that extent.  



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


